183 F.2d 990
GRANITOv.UNITED STATES.
No. 10564.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1950.
Decided July 3, 1950.

Mr. Hans A. Nathan, Washington, D. C., for appellant.
Mr. Richard M. Roberts, Asst. U. S. Atty, Washington, D. C., with whom Messrs. George Morris Fay, U. S. Atty, Harold H. Bacon and Joseph M. Howard, Asst. U. S. Attys, all of Washington, D. C., were on the brief, for appellee.
Before CLARK, PROCTOR, and BAZELON, Circuit Judges.
PER CURIAM.


1
We find no error in the record on this appeal. The credibility of the complaining witness' story of how appellant unlawfully came into possession of his automobile was a matter peculiarly within the province of the jury. Likewise the court's instructions were in all respects adequate for the purposes of this case.


2
Affirmed.